Citation Nr: 0948602	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for degenerative 
changes, right knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to March 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2006, a statement 
of the case was issued in February 2007, and a substantive 
appeal was received in February 2007.   

The Veteran presented testimony at a Board hearing in 
November 2009.  A transcript of the hearing is associated 
with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran underwent VA examinations in 
November 2006 and September 2007.  At her November 2009 Board 
hearing, she stated that her right knee disability has 
"definitely" gotten worse since her most recent VA 
examination, which is now over two years old.

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995). 

Consequently, the claim should be remanded so that the 
Veteran can be afforded a more recent VA examination for the 
purpose of determining the current severity of her right knee 
disability.  

Additionally, the Board notes that the Veteran testified that 
she has to take a day or two off of work "every couple of 
weeks" due to right knee swelling and/or for treatment in 
the form of medical appointments.  The Veteran should be 
advised to submit documentation regarding time that she has 
been unable to work.  She should be advised that time cards, 
pay statements showing sick leave taken, etc. would be 
helpful in establishing the effect that her disability has on 
her employment.  The RO should consider whether an extra 
schedular rating under 38 C.F.R. § 3.321(b)(1) is warranted.

Finally, it is unclear whether the RO fulfilled its duty to 
notify and to assist the Veteran pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  The April 2006 rating 
decision references a December 2005 letter sent to the 
Veteran; but the Board was unable to find a copy of it in the 
claims file.  As such, the Board finds that the RO should 
issue a correspondence to the Veteran that complies with the 
VCAA.    

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2009).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of an 
increased rating for degenerative changes 
of the right knee.  The appellant should 
further be requested to submit all 
evidence in her possession that pertains 
to her claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should advise the Veteran to 
submit documentation (to include time 
cards, pay statements, records of sick 
leave, etc.) of any time lost from work 
as a result of her right knee disability.  

3.  The RO should schedule the Veteran 
for a VA knee examination for the purpose 
of determining the current severity of 
her right knee disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
special tests deemed medically advisable 
should be conducted. Range of motion 
testing should be conducted, and if 
possible, the examiner should report (in 
degrees) the point in range of motion 
testing where motion is limited by pain.  
If possible, the examiner should also 
offer an opinion as to the degree of 
additional functional loss (if any) due 
to weakness, fatigue, and incoordination, 
including during flare-ups.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the Veteran's claim 
for a higher initial rating for 
degenerative changes, right knee, with 
consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in 
July 2008.  The RO should also formally 
determine whether extraschedular 
consideration under 38 C.F.R. § 3.321 is 
warranted.

6.  The Veteran and her representative 
should be provided a supplemental 
statement of the case.  After the Veteran 
and her representative are afforded a 
reasonable opportunity to respond, then 
the case should be returned to the Board 
for appellate review.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


